It is an honour and 
privilege for me to address this forty-seventh session of the United Nations 
General Assembly. 
On behalf of the Government and people of Solomon Islands, I should like 
to express our sincere congratulations to you. Sir, on your election to the 
presidency of the Assembly. I am confident that under your able leadership 
much will be achieved. I should also like to convey our sincere thanks and 
appreciation to your predecessor, Mr. Samir Shihabi, for his outstanding 
leadership during the forty-sixth session. 
Solomon Islands joins the United Nations community in congratulating and 
welcoming Mr. Boutros-Ghali, our new Secretary-General. Mr. Boutros-Ghali has 
indeed an important and challenging task ahead. I assure the 
Secretary-General of my Government's continued support and cooperation. 
Much has happened since the last session of the General Assembly. Like 
the rest of the world community, Solomon Islands has viewed with interest the 
political developments in Eastern Europe since the latter half of 1991. 

Self-determination has certainly taken its course. The former republics and 
States of the Soviet Union and Yugoslavia have now gained their freedom to 
govern and pursue their own destinies. We observe with concern, however, that 
these changes have had some negative results. 
It is worth noting that as a result of these changes a number of former 
republics and States have now become Members of this world body. In the same 
spirit as previous speakers, Solomon Islands would like to congratulate the 
newly independent States of Georgia, Slovenia, Croatia and Bosnia and 
Herzegovina. The presence of those countries with us in this world forum not 
only binds us closely, but brings home a message of unity, hope and peace.
 
Despite this message, Solomon Islands has learned with dismay about the 
recent killings of the civilian population and United Nations personnel in 
Bosnia and Herzegovina. We condemn this atrocious act. In this connection, 
Solomon Islands fully supports the various measures undertaken by the United 
Nations. 
I now turn to the Middle East. Solomon Islands would like to register 
its recognition of the countries which have played a prominent role in the 
Middle East peace initiative. We appreciate the complexities of the conflict 
and acknowledge the initiatives taken by the parties involved to find a 
peaceful and lasting solution. Solomon Islands urges those with the necessary 
resources and the will to do so, to continue to play a mediating and 
supportive role in this process. In this context, Solomon Islands would like 
to raise the questions where and how the United Nations can best play its role 
in facilitating this effort. Given the emerging trend towards peace, Solomon 
Islands calls on the United Nations to be both sensitive and responsive in 
adopting resolutions. We look forward to more positive participation by the 
United Nations in this regard. 
We should like to highlight issues that are of concern closer to home, 
the South Pacific. As the current Chairman of the South Pacific Forum, 
Solomon Islands has an obligation to convey to this body the aspirations and 
concerns of the region. At the twenty-third meeting of the South Pacific 
Forum in Solomon Islands i 1 July this year, a number of issues of concern to 
the region were discussed. These included environmental, trade and economic, 
political and security issues. 
The South Pacific region is unique because the marine environment is an 
integral part of our existence. Our people, perhaps more than others around 

the globe, depend on the sea, the land, the rivers and the forests for their 
immediate livelihood. But poor development planning and global environmental 
problems, such as climate change and the associated raising of the sea level, 
are becoming a threat to our resources and aspirations. For this reason, our 
region places environmental issues high on our agenda. Solomon Islands fully 
recognizes the important outcome of the United Nations Conference on 
Environment and Development, including the Rio de Janeiro Declaration, 
Agenda 21, the United Nations Framework Convention on Climate Change, the 
Convention on Biological Diversity and the statement of principles on 
forests. We also endorse the concept of sustainable development, in which 
environmental protection constitutes an integral part of the development 
process. We are concerned, however, that the United Nations Framework 
Convention on Climate Change has not sufficiently addressed the issue of global 
warming. We therefore earnestly urge the early commencement of the 
negotiations on protocols to implement and elaborate upon the Convention and 
we humbly request that this be treated as a matter of urgency. 
Solomon Islands welcomes the decision of France to suspend its nuclear 
testing in our region. The suspension has led to an improvement in the 
relations between France and the countries in the region. It is hoped that 
France will endeavour to cease nuclear testing activities in the South Pacific 
for all time. 
Solomon Islands believes that environmental education and the need to 
create public awareness of environmental and related issues should form the 
foundation for an implementation strategy for Agenda 21. My Government is 
convinced that without educating the youth of today, who will be the adults of 
tomorrow, we will merely by paying lip-service to these conventions. 

declarations and principles on environment. In other words, sustainable 
development of the environment and its protection demand relevant and 
cost-effective educational programmes aimed at both the formal and the 
non-formal sectors of our education systems. 
As a step towards implementing Agenda 21, the primary and secondary 
curriculums in Solomon Islands are being reviewed with a view to introducing 
and improving the quality of environmental science education in schools. 
While we might have the initiative and the motivation to enhance environmental 
education programmes, the success of these undertakings is contingent on 
financial and technical assistance from the richer nations. It was heartening 
to hear, during the United Nations Conference on Environment and Development 
in Brazil, that developed countries have committed themselves to providing 
"new and additional" financial assistance to enable developing countries to 
meet their obligations as stipulated under the conventions. 
On economic and trade matters, Solomon Islands recognizes the adverse 
impact which the global macro-economic trends have on its economy, which is 
both open to, and susceptible to, external change. We realize that while the 
initiative to begin economic reforms must come from the country itself, 
regional and international co-operation in such efforts is also very vital. 
Solomon Islands is at present pursuing a programme of structural 
adjustment. This programme emphasizes, first, active and effective 
private-sector participation; secondly, sustainable utilization of both human 
and natural resources; thirdly, privatization of government-owned companies; 
and fourthly, streamlining of the public service within the government. Being 
small, however, Solomon Islands cannot pursue such a programme effectively on 
its own. Success must depend on strategic regional development planning. 

proper coordination of development programmes, and the mobilization of 
resources to meet the needs. It also depends on the willingness and the 
commitment of those with financial resources to be involved. In view of these 
reforms, it is our sincere hope that the international financial institutions 
and donor countries will support our efforts to achieve our goals and 
objectives. 
The vulnerability of small island countries to external and internal 
security threats is not a new issue in this forum. It has been a major 
subject of extensive discussion and debate over the past years. We are 
raising the issue again because, despite the end of the cold war, there has 
been little improvement in the situation in our region. Undesirable, criminal 
and atrocious activities and behaviour, both from within and outside the 
region, continue to threaten the sovereignty, security and economic integrity 
of the South Pacific countries. 
At the twenty-third meeting of the South Pacific Forum in Honiara, 
Solomon Islands, in July 1992, the Forum agreed on a Declaration on Law 
Enforcement Cooperation. This Declaration identifies priority areas and 
establishes a framework within which security activities are to be pursued. 
But these undesirable activities cannot be addressed at the regional level 
alone. 
 
For the long-term peace and stability of the South Pacific region, or any 
other region for that matter, the involvement of and collaboration with 
relevant international agencies is vital. 
On decolonization, the Solomon Islands notes with appreciation the 
positive measures pursued in New Caledonia by the French authorities in the 
implementation of the Matignon Accord. We encourage a continuing dialogue 
among all political parties in the territory. This is to ensure that 
self-determination consistent with the principles and practices of the 
United Nations Charter, in a framework within which all options, including 
that of independence, is achieved. We encourage regular contacts and 
interactions by the Kanaks and other New Caledonians with their South Pacific 
neighbours to give them courage and confidence as they prepare themselves to 
take on greater roles in their affairs. 
As a small nation, Solomon Islands sees the United Nations system as an 
effective insurance framework for our peace and security, fully realizing, of 
course, that we have no military forces or military hardware. To this 
important extent, we hail with gratification the Secretary-General's "Agenda 
for Peace", which highlights preventive diplomacy, peace-keeping, peacemaking 
and peace-building as a fresh challenge to our Organization in the future. We 
recognize these measures as they are defined in his report to be worthy of the 
attention of all Member States. 
To conclude, may I on behalf of the Government and people of 
Solomon Islands thank the United Nations for its continued interest and 
assistance in the development of our country. 

I should like to place on record my Government's appreciation to the 
United Nations and the United Nations Missions in New York for their tributes 
and messages of condolence in honour of our former Permanent Representative to 
the United Nations, the late Mr. Francis Bugotu. 
